DETAILED ACTION   

1.	The Office Action is in response to Application 16659547 filed on 10/21/2019. Claims 1-10 are pending.       

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16659547 filed on 10/21/2019.
Priority #			 Filling Data			 Country
201910459350.7	               2019-05-29		  CN


CLAIM INTERPRETATION
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“face information acquiring module …” in claim 1;
“alcohol detecting module …” in claim 5;
“displaying module” in claim 5;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that:
“face information acquiring module …” corresponding to fig. 3, component 21 and paragraph 0054, which is part of hardware system in fig. 3; 
“alcohol detecting module …”  corresponding to fig. 7, component 302 and paragraph 0065, which is part of hardware system in fig. 7;
“displaying module” corresponding to part of fig. 1, and paragraph 0065, which is part of hardware system in fig. 1.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



7.	Claims 1, 5, 9-10 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by PAN (CN 207036748).   

	Regarding claim 1, PAN teaches an intelligent identity-authentication alcohol detector (fig. 9, Abstract, … This utility model claims a breath alcohol detector with camera, the breath alcohol test device), characterized in comprising a base (1) (fig. 9, component 1), a mounting seat (2) (fig. 9, component 141), and a connecting arm (3) (fig. 9, component 3); 
	the mounting seat (2) is provided on the base (1) (as shown in fig. 9), and a face information acquiring module is provided on the mounting seat (2) (as shown in fig. 9, component 31 is on the mounting seat 141; page 7, … facial photo of camera 31 shooting a subject provide lighting, the shooting effect) ; 
	the connecting arm (3) is rotatably provided on the base (1) (as shown in fig. 9, component 3 is rotatable provided on the base 141; page 3, … the camera component is installed on said gun-shaped breath alcohol detector main body top part far away from one side of the intake joint and can rotate towards back away from intake joint) , and a breathing opening for alcohol detection (302) is provided on the connecting arm (3) (fig. 9, breathing opening for alcohol detection 11 on the connecting arm 3); 
	and the connecting arm (3) is used for driving the breathing opening for alcohol detection (302) to a position where the face information acquiring module acquires the face information of a subject, for the subject to breathe into the breathing opening for alcohol detection (as shown in fig. 9 and fig. 14; page 6-7, … the air inlet joint (11) is fixed on the half 12 and half 13 of the front end opening 123… the camera head assembly 3 mounted on the gun-shaped breath alcohol detector main body 1 top part far away from one side of the air inlet connector 11, and can rotate facing away from behind the inlet joint 11…; which means driving the breathing opening for alcohol detection (302) to a position where the face information acquiring module acquires the face information of a subject, for the subject to breathe into the breathing opening for alcohol detection).

Regarding claim 5,  PAN teaches the limitations of claim 1 as discussed above. In addition, PAN further discloses that characterized in further comprising an alcohol detecting module (fig. 14, component 16; page 7, … the main control circuit board 16 is provided with an alcohol sensor, an air pump, a micro-controller, a pressure flow sensor common alcohol tester of component)  and a displaying module (fig. 13, component 15/18): 
the alcohol detecting module is provide on the connecting arm (3) (as shown in fig. 14), and is used for detecting the level of alcohol in the air breathed into the breathing opening for alcohol detection (302) (page 7, … the main control circuit board 16 is provided with an alcohol sensor, an air pump, a micro-controller, a pressure flow sensor common alcohol tester of component): the displaying module is provided on the mounting seat (2) (fig. 13/fig. 14), and connected with the alcohol detecting module via a cable (page 3, electrically connecting the camera and the main control circuit board of the flexible circuit board; cable is there by inheritance); 
and the displaying module is used for receiving detected data from the alcohol detecting module and displaying the same (page 8-9,  rotate back under the spring 354 combine to drive, and then police long-pressing the switch key 27 for starting, display screen 18 illuminated, instrument display " blowing " self representation may make the subject blowing, blowing in the subject of the synchronization process, the camera 31 to shoot and display the image on the display screen 18; when the subject blow successfully, the main control circuit board 16 controls camera 31 automatic shooting, recording the subject blowing of photo is successful); wherein the cables are laid inside of the connecting arm (3) and the base (1) (as shown in fi. 13/fig. 14; page 3, electrically connecting the camera and the main control circuit board of the flexible circuit board).

Regarding claim 9,  PAN teaches the limitations of claim 1 as discussed above. In addition, PAN further discloses that characterized in that, a stand (4) (fig. 14, component 17) is provided on the base (1) for providing a support for the mounting seat (2) (as shown in fig. 14);
 the mounting seat (2) is rotatably provided on the stand (4) so as to be connected with the base (1) via the stand (4) (as shown in fig. 14/fig. 15 and also suggested in page 8-9, , the rotating bracket 35 the camera assembly 3 will automatically popped out and the rotating shaft 353 is rotated to the stop position to rotate back under the spring 354 combine to drive… after using up the expiratory alcohol detector with camera, only presses down the rotating bracket 35 to the catch 5 of the clamping block 53 is inserted into the lock hole of the rotating bracket 35 front end 356, then the camera assembly 3 accommodated in the groove 141).

Regarding claim 10,  PAN teaches the limitations of claim 1 as discussed above. In addition, PAN further discloses that characterized in further comprising an air mouthpiece (5) (fig. 12, component 11) used for breathing into the breathing opening for alcohol detection (302) (as shown in fig. 5, breath open 11 is connected with alcohol detector 16); a recess (303) is provided at one end of the connecting arm (3) (as shown in fig. 9, 141 is a recess provided at one end of the connecting arm 3) , the breathing opening for alcohol detection (302) is provided at the bottom of the recess (303) (as shown in fig. 9), and a buckle (31) is provided on the side wall of the recess (303) (fig. 15, component 145 is the buckle provided on the side wall of the recess 14) ; 
a snap-in groove (501) is provided on the side of the air mouthpiece (5) (as shown in fig. 17, the end of 11 has a snap-in groove), with one end of the air mouthpiece (5) being inserted into the recess (303) (fig. 17) so that the buckle (31) is snap connected with the snap-in groove (501) (as shown in fig. 17, the bucket 145 is snap connected with the snap-in groove of 11).


Allowable Subject Matter
8.	Claim 2 and its dependent claims 3-4 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 6 and its dependent claims 7-8 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
	
The following is a statement of reasons for the indication of allowable subject matters:
For claim 2 and its dependent claims 3-4, the prior art does not disclose or suggest the limitations of “characterized in that, a first lug (12) and a second lug (12) are disposed at interval on the side wall of the base (1); the breathing opening for alcohol detection (302) is provided at one end of the connecting arm (3), and the other end of the connecting arm (3) is positioned between the first lug (11) and the second lug (12); one side of the connecting arm (3) is connected to the first lug (11) via a first rotary shaft, and the other side thereof is connected to the second lug (12) via a second rotary shaft; the axes of both the first rotary shaft and the second rotary shaft are collinear”.
For claim 6 and its dependent claims 7-8, the prior art does not disclose or suggest the limitations of “characterized in that, when the first lug (11) and the second lug (12) are provided at interval on the side wall of the base (1) and the other end of the connecting arm (3) is rotatably connected between the first lug (11) and the second lug (12), the inside of the base (1) has a first wiring chamber for laying the cables therein, the side wall of the base (1) is provided with a clearance opening (103) for providing a clearance to the rotation of the connecting arm (3), the clearance opening (103) being positioned between the first lug (11) and the second lug (12); a second wiring chamber (304) for laying cables therein is provided inside the connecting arm (3), and a cable outlet (301) in communication with the second wiring chamber (304) is provided at the other end of the connecting arm (3); the cable outlet (301) extends from the end face of the other end of the connecting arm (3) to the side of the connecting arm (3), so that the portion of the cable outlet (301) located on the side of the connecting arm (3) is opposite to the clearance opening (103) when the connecting arm (3) is rotated to a first limit position; and the portion of the cable outlet (301) located on the end face of the connecting arm (3) is opposite to the clearance opening (103) when the connecting arm (3) is rotated to a second limit position”.

9. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
10.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423